Citation Nr: 1454880	
Decision Date: 12/12/14    Archive Date: 12/17/14

DOCKET NO.  09-47 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, Kansas


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for bilateral pes planus with osteoarthritic changes. 

2.  Entitlement to a disability rating in excess of 10 percent for a chronic lumbar strain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

U. Ifon, Associate Counsel


INTRODUCTION

The Veteran had a period of honorable active duty from August 1975 to August 1978.

This matter arises before the Board of Veterans' Appeals (Board) from a rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) of Muskogee, Oklahoma and Wichita Kansas.  The case came to the Board from the Wichita RO.

In April 2011, this matter came before the Board and was remanded for additional evidentiary development.  The case has now been returned to the Board for appellate review.

For reasons stated below, the appeal is again remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that additional evidentiary development is still required before the claim can be properly adjudicated.  

The Veteran was last afforded VA examinations to assess the etiology of his disabilities in November 2011.  In a March 2012 statement, the Veteran alleged worsening of symptoms.  Furthermore, in an October 2014 statement, the Veteran, through his representative, requested a more recent VA examination.  As such, the Board finds that additional VA examinations are needed to fully and fairly evaluate the Veteran's claims.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995).

Inasmuch as the case is being remanded for additional adjudication, any relevant outstanding VA treatment records should be associated with the record.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran to identify any pertinent private or VA treatment records that might be outstanding and associate them with the record.  All efforts to obtain additional evidence must be documented in the record.

2.  Thereafter, schedule the Veteran for appropriate VA examinations to assess the current severity of his bilateral pes planus and chronic lumbar strain.  The examiner must review the Veteran's claims file and electronic records and the examination report must indicate that such records were reviewed.  

The nature and extent of any limitation of motion and any instability must be specifically reported.  Any neurological abnormalities should also be detailed.  A complete rationale for any opinions expressed should be provided.

3.  Thereafter, readjudicate the issues on appeal.  If any benefit sought remains denied, provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

